YOUNG, C.J.
(concurring in part and dissenting in part). It is apparent that the majority believes the 90-day suspension recommended by the Judicial Tenure Commission (JTC) is too harsh. The question I believe the majority opinion does not answer well is why the majority’s 60-day suspension is more consistent with the nature of the judicial misconduct found in this case than the recommended sanction. More important, the majority opinion does not provide a sanctioning rationale that will aid the JTC and this Court to understand how this case can or should be applied in the next case.1 Because I believe that the 90-day suspension recom*309mended by the JTC most appropriately addresses the extent of Judge Morrow’s documented misconduct, I respectfully dissent.
The majority opinion correctly credits and accepts the factual findings of the JTC, and also correctly holds that respondent committed judicial misconduct in eight cases, consistent with the JTC’s conclusions of law.* 2 However, the majority unjustifiably, in my view, departs from the JTC’s recommendation for a 90-day suspension, no doubt in part because both this Court and the JTC have not been as diligent as we should have been in setting forth a coherent theory of discipline. In the absence of such a theory, all involved — this Court, the JTC, and our judiciary — are left with no more guidance in any given case than some unarticulated sense of “rough justice” by which to set a sanction.
In In re Brown,3 this Court expressed concern that, in the absence of principles to evaluate the severity of judicial misconduct, our judicial disciplinary system was not adequately faithful to the rule of law.4 To remedy this problem, we announced a series of standards to aid the JTC and this Court when evaluating judicial misconduct.5 These principles have subsequently guided this Court’s evaluation of judicial misconduct.
While Brown provides a rubric for evaluating the misconduct itself, it does not provide the same guidance *310for the amount of discipline warranted in individual cases. Since Brown, we simply have not done an adequate job of making transparent a coherent theory of how much sanction to apply in cases where judicial misconduct has been determined. Similarly, despite our clear direction that it do so, the JTC has not developed standards to supplement the Brown factors.6 Other than the line we have drawn in cases where a judge has lied under oath,7 principled consistency in our disciplinary decisions is hard to find. The consequences of these failures are apparent in the majority opinion in this case, which picks an alternate amount of sanctioning time than that recommended by the JTC but cannot explain why it has determined that 60 days is appropriate, while 90 days is not.
The JTC, as an expert agency, is accorded deference with respect to both “its findings of fact and its recommendations of sanction.”8 In this case, as is justified by the record, the Court rightfully deferred to the JTC’s findings of fact. However, I believe the Court has not *311adequately justified its downward “deviation” from the JTC’s recommended sanction of a 90-day suspension. The opinion picks two out of the five post -Brown decisions involving 90-day suspensions to establish a paradigm from which this case supposedly departs. The majority opinion claims that a chosen distinguishing characteristic that exists in those two cases, but not this one, is that the misconduct was for personal gain.9 Since the misconduct in this case was not for personal gain, the majority opinion finds it appropriate to deviate downward to account for the lack of this aggravating factor.
The first problem with this approach is that the two cases from which the opinion extracts this claimed aggravating factor bear no factual resemblance whatsoever to this case; extracting from the ether general principles from disparate cases does not lend credence to our guiding principle that, under the rule of law, “equivalent misconduct should be treated equivalently.”10 It may be that, when a judge acts for personal gain in his judicial capacity, a 90-day suspension is warranted. Such a principle does nothing to explain why other kinds of misconduct do not also warrant a 90-day suspension, as this Court has obviously previously concluded.* 11 And this is the missing link in the majority’s explanation of why it has chosen a 60-day suspension in preference to the recommended 90-day suspension.
Another difficulty with the opinion is that it simply fails to explain the significance of the three other post -Brown cases in which this Court has issued a *31290-day suspension, two of which involved operating a motor vehicle while impaired,12 and a third that involved a judge exposing himself to an undercover police officer while in a public restroom.13 While in each of these five cases the Court meted out a 90-day suspension, that is the only thing they share in common. Contrary to the majority’s selective reliance on them, I submit there is no archetypal “90-day suspension” principle that can be extracted from any of these five prior disparate instances. Our prior 90-day suspensions simply have resulted from a wide array of judicial misconduct. The sanctions imposed in these cases are not linked by any unifying theory of sanctioning. Thus, looking at the sanctions imposed constitutes no more than examining a scatterplot. The majority errs in selectively picking among these disparate cases and providing a post hoc rationale to develop a unifying theme to justify its rejection of the JTC recommendation. In imposing a 60-day sanction, the majority says little more than: “This case is not like the others.” This is surely an accurate observation but not one that explains why that difference dictates a particular sanction. In short, I cannot see even a loose pattern linking together any of our previous 90-day suspension cases from which it can be said with candor that the judicial misconduct in this case warrants a lesser sanction or a “departure” from our other 90-day cases.
Moreover, the majority does not justify why it picked a 30-day downward deviation, as opposed to some other departure from the recommended sanction. In doing so, the majority fails to explain why a 60-day suspension is a justified sanction for the misconduct it has found *313Judge Morrow to have committed. Thus, this case will provide as much Delphic guidance on sanctioning standards in future cases as have our previous cases. To be candid, the majority has provided nothing of value that this Court and the JTC can look to in the future as sanction guidance. That is a significant failure in its opinion, but the majority has the candor to acknowledge that it is offering no more than a “one-off” decision here.
TOWARD A THEORY OF SANCTIONING APPLICABLE IN LATER CASES
The Brown factors generally indicate that judicial misconduct — that performed in one’s official capacity as a judge rather than misconduct performed by one who happens to be a judge — is worthy of more significant sanction.14 Further, judicial acts that affect the administration of justice are deemed far more invidious.15 Finally, when such misconduct is part of a pattern, Brown counsels that greater sanctions are warranted.16 All of these factors are implicated in Judge Morrow’s misconduct here and weigh heavily in my calculation about the proper sanction that should be applied to him.
The Master benignly characterized Judge Morrow’s repeated refusal to follow the law, concluding that Morrow refused to follow what he knew to be the law but that his “heart was in the right place.” There is a simple name for this kind of conduct: lawlessness. When citizens break the law — even for good-hearted reasons — we still call them criminals. When judges do so — and do so repeatedly — they fundamentally under*314mine confidence in our judicial system and, most significantly, give lie to the oath of office they swore to uphold. What can be worse to say of a judge than: “He refuses to follow the law”?17
I believe that the majority opinion fails to give sufficient weight to the fact that Judge Morrow has emphatically demonstrated on eight separate occasions that he believed himself to be above the law and was unwilling to be constrained by the law when he disagreed with it. We do not permit our citizens to be lawless and we cannot tolerate a judge, who has taken an oath to uphold the law, to disrespect the law as he applies it to those who come before him. New things are less acceptable than a judicial system that tolerates legal rogues who wear black robes — even good-hearted ones. Such a thing is incompatible with any notion of the rule of law.
Accordingly, unlike the majority, I am prepared to lay down a marker to guide future judicial sanctions in like cases:
When the record reflects that a judge has demonstrated a pattern of lawlessness in the discharge of his judicial duties (not mere mistakes in the application of the law), the sanction should presumptively be no less than a 90-day suspension without pay-
This period — three months — is, in my mind, sufficiently long to forcefully bring to the attention of a judge, who *315has failed to appreciate the significance of his oath of office, why he holds the privilege of this high office and the import of his oath.18 Three months without pay is unquestionably a serious sanction that cannot be ignored or rationalized by a misbehaving judge. A sanction of three months without pay also sends a far stronger signal to the misbehaving judge and to the public that their Supreme Court understands that judges of Michigan are not held to a lesser standard than the very citizens who appear before such judges. Consequently, I would reserve a lesser sanction for cases that do not involve a repetitive pattern of judicial misconduct in the courtroom.
For these reasons, on this record, I believe that the JTC’s 90-day sanction recommendation was entirely justified. I do not believe that the majority opinion has articulated a justification why eight separate acts of judicial lawlessness affecting the administration of justice warrant only a 60-day suspension. Obviously, to the majority, a “mere” eight acts of judicial lawlessness is not sufficient to justify a three-month suspension. One wonders how many acts of in-courtroom misconduct the majority would tolerate before considering a more exacting sanction. In the next case, we will be sure to hear the defense in support of an even lesser sanction than the majority metes out here: “But my client only willfully refused to apply the law five times!” What will be our response then?
While the cases of misconduct are obviously dissimilar, our varied sanctioning responses reveal that even our use of the Brown factors has not led to principled and consistent results or results that can be made to appear congruent case to case. To further illustrate the *316majority’s problem with congruence, compare this case to In re Halloran, in which a judge exposed himself to an undercover police officer in a public restroom.
Judge Halloran received a 90-day suspension.19 In this case, Judge Morrow committed misconduct on the bench no less than eight times, each time adversely affecting litigants in his court. For this misconduct, Judge Morrow receives a 60-day suspension. As stated, Brown instructs us that misconduct that is part of a pattern is more serious than isolated incidents, that misconduct on the bench is more serious than similar misconduct off the bench, and that conduct implicating the actual administration of justice or an appearance of impropriety is more serious than that which does not.20
Judge Halloran broke the law. His conduct, as reprehensible as it might be, did not involve his judicial duties.21 Judge Morrow’s conduct, however, affected eight sets of litigants in the cases over which he presided. No crime committed by a judge is acceptable, but when the judge’s misconduct occurs in the courtroom and adversely affects litigants, that conduct undermines the very foundation of the judiciary. It is for that reason that I believe that Judge Morrow ought to be sanctioned at least equivalently to judges who break the law. I submit that I have provided a rationale, consistent with Brown, that will provide a clear rule for future cases in which there is a pattern of misconduct *317affecting the administration of justice. The majority ought to provide a similar rationale for its preferred sanction.
Finally, the majority’s result is particularly odd because the JTC actually recommended what this Court unanimously determined in a prior order: that a 90-day suspension would be an appropriate sanction. The JTC initially recommended public censure on the basis of four instances of misconduct.22 In a confidential order entered on February 8, 2013, this Court concluded that the proposed public censure was insufficient for those four counts and determined that a 90-day suspension was appropriate.23 Thereafter, the JTC discovered four more instances of misconduct and issued a new recommendation of a 90-day suspension, which is exactly what this Court stated was appropriate and which the majority has now rejected.24
If I were a member of the JTC, I certainly would be at a loss as to how to recommend an appropriate level of discipline after this Court simply changed its mind without explaining its reasons for doing so. Not only did the JTC’s new findings double the number of cases of misconduct, I would submit that the newly discovered misconduct is, on balance, more troubling than the initial four cases that were subject to the censure *318agreement we rejected in our confidential order.25 The JTC should be mystified that this Court gave conflicting signs in the same case. I am.
I fully recognize the numerous and various forms judicial misconduct can take, and that comparing them is a difficult task. But this is no reason to avoid striving to standardize our system of judicial discipline. Recognizing that the universe of possible misconduct is broad calls this Court to work to establish consistent and transparent standards for establishing levels of sanctions. Without such guidance, this Court has failed to provide light and the JTC must act in the dark. No one wants to be sanctioned by criteria not announced in advance; the rule of law requires more.
Because the majority opinion provides unsatisfactory reasons to depart from the JTC’s recommendation— and this Court’s prior conclusion that a 90-day suspension was appropriate for only half the misconduct now before us — I respectfully dissent from this portion of the opinion. However, I join the majority’s demand that the JTC actually undertake the task to create standards by which to assess judicial discipline in a manner consistent with the rule of law. I only wish this Court were more willing to give the JTC an assist today.

 I believe the majority has made a serious effort to select an appropriate sanction in this case. My concern is not with the seriousness or the sincerity of that effort but with the absence of a universalizable rationale that permits one to apply the rationale of this case to the next. This, unfortunately, has become an increasingly obvious failing of our JTC *309sanctioning jurisprudence — a shortcoming the majority opinion does little to address other than to acknowledge that we must do better — in a future case.


 I join the majority in accepting the JTC’s findings of fact and conclusions of law.


 In re Brown, 461 Mich 1291 (2000).


 Id. at 1292.


 See id. at 1292-1293.


 See id. at 1292 (“[I]t is the burden of the JTC to persuade this Court that it is responding to equivalent cases in an equivalent manner.... This burden can best be satisfied by the promulgation of standards by the JTC.”); id. at 1293 (“The JTC should consider [the Brown factors] and other appropriate standards that it may develop in its expertise, when it offers its recommendations.”).
I am pleased that the majority has reaffirmed that the JTC must establish such additional standards. It is my hope that now the JTC will finally act.


 See In re Adams, 494 Mich 162; 833 NW2d 897 (2013); In re James, 492 Mich 553; 821 NW2d 144 (2012); In re Justin, 490 Mich 394, 424; 809 NW2d 126 (2012) (“When a judge lies under oath, he or she has failed to internalize one of the central standards of justice and becomes unfit to sit in judgment of others.”) (citation, quotation marks, and emphasis omitted); In re Nettles-Nickerson, 481 Mich 321; 750 NW2d 560 (2008); In re Noecker, 472 Mich 1; 691 NW2d 440 (2005).


 Brown, 461 Mich at 1292.


 See In re Thompson, 470 Mich 1347, 1348-1349 (2004); In re Trudel, 465 Mich 1314, 1317 (2002).


 Brown, 461 Mich at 1292.


 See notes 12 and 13 of this opinion.


 See In re Nebel, 485 Mich 1049 (2010); In re Steenland, 482 Mich 1230 (2008).


 See In re Halloran, 466 Mich 1219 (2002).


 See Brown, 461 Mich at 1292-1293.


 Id. at 1293.


 Id. at 1292.


 The majority opinion shies from making such a frank assessment of Judge Morrow’s conduct. Why is not entirely clear to me. But where, as here, in the discharge of his official judicial duties, Judge Morrow repeatedly refused to apply what he knew to be the law, I think no euphemism is appropriate. That is the definition of lawlessness, and we should not sugarcoat this simple fact when it is a judge engaged in disobeying the law rather than when a “mere” citizen does so.


 Note, by contrast, judges are permitted vacation time approaching that of the sanction the majority opinion imposes.


 Halloran, 466 Mich at 1219.


 461 Mich at 1292-1293.


 The other two post -Brown 90-day cases in which the judges broke the law outside the courtroom, In re Nebel, 485 Mich 1049 (2010), and In re Steenland, 482 Mich 1230 (2008), involved drunken driving. It’s hard to understand why a 90-day sanction for these out of court crimes is more worthy of a larger sanction than Judge Morrow’s repeated misconduct in the courtroom. I offer a theory to rationalize our misconduct cases so that they can be used in the future. The majority does not.


 The four cases involving misconduct at this stage were People v Orlewicz, People v Fletcher, People v Moore, and People v Hill.


 We stated: “Given the facts stated in the stipulation, the proposed discipline is insufficient. The Court has determined that a suspension, without pay, for a period of 90 days, is an appropriate order of discipline.”


 Again, I respectfully ask, why? What exactly is the majority’s justification for delinking judicial “law violations” in determining that those unrelated to judicial duties are more worthy of sanction than those committed in the courtroom? I think the unspoken answer is that the majority does not believe that a judge’s repeated willful refusal to obey and apply the law is really “breaking the law”. Such conduct may not be criminal but it is inimical to the rule of law.


 The subsequently-uncovered misconduct included a second instance of ignoring plain statutory language and allowing a person convicted of first-degree criminal sexual conduct to remain out on bail pending sentence, see People v McGee; failing to hold a hearing with the parties present contrary to a Court of Appeals order, see People v Boismier; sua sponte dismissing a case despite a defendant’s intention to plead guilty, see People v Wilder, and handing then-unidentified documents to a defendant whose trial he was about to preside over, People v Redding.